Citation Nr: 1214686	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-42 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to asthma and/or exposure to ionizing radiation.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to asthma and/or exposure to ionizing radiation.



WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and J. W. 



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran served on active duty from September 1945 to January 1947.

This case arises to the Board of Veterans' Appeals (Board) from a June 2010-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a September 2011 decision, the Board granted service connection for asthma and then remanded the two remaining service connection claims for more development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

Sleep Apnea

The Veteran alleges that sleep apnea was caused or aggravated by his service-connected asthma.  His service treatment reports are largely missing and presumed destroyed in a fire in 1973 at the National Personnel Records Center; however, a separation examination report was located and it makes no mention of any pre-existing disorder.  

Sleep apnea was first noted in February 2006, when a private sleep study confirmed severe obstructive sleep apnea hypopnea syndrome.  In an April 2010 service connection claim, the Veteran reported that sleep apnea arose in 2006, possibly to radiation exposure during active service.  

In September 2011, the Board remanded the case for an examination to determine the etiology of sleep apnea.  The examiner was asked to address the Veteran's claim of radiation-related sleep apnea.  

In January 2012, VA examined the Veteran and found obstructive sleep apnea.  Concerning the etiology, the examiner reported that sleep apnea, "which clearly and unmistakably existed prior to active military service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  This finding of clear and unmistakable evidence of pre-existence of sleep apnea is in stark contrast to, and is unsupported by, the facts of the case.  Thus, the accuracy of the ultimate medical opinion is called into question.  In Reonal v. Brown, 5 Vet. App. 458, 461 (1993), the Court stressed that a medical opinion based upon an inaccurate factual premise has no probative value.  Because the January 2012 VA etiology opinion is based on inaccurate facts, the opinion has no probative value and must be returned to the examiner as inadequate for rating purposes.  


Diabetes

The Court held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2011, the Veteran testified at a videoconference before the undersigned that he injected steroidal cortisone for his asthma and that this medication might have caused or hastened the onset of diabetes.  In a September 2011 remand instruction, the Board requested a medical opinion addressing this plausible etiology.  The examiner was asked to address whether service-connected asthma, to include any and all treatment thereof [emphasis added] had caused or aggravated diabetes mellitus.  

A January 2012 VA compensation examination report reflects that the examiner has dissociated diabetes mellitus from active service and from asthma.  The examiner has not, however, addressed the likelihood that an asthma medication, such as cortisone, has aggravated or caused diabetes mellitus.  Thus, the failure to address asthma medication as a possible cause of diabetes is a Stegall violation and the Board must return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011).  Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the January 2012 VA examiner to offer two addendum medical opinions.  The examiner is asked to do the following:

I.  Note a review of the claims file. 

II.  Offer an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that sleep apnea, which arose in or around 2006, was caused or aggravated by active military service, including claimed ionizing radiation exposure and including any medication taken for service-connected asthma.  

III.  Offer an opinion addressing whether it is at least as likely as not that type II diabetes mellitus, which arose in or around 1984, was caused or aggravated by active military service, including claimed ionizing radiation exposure, and including whether diabetes was caused or aggravated by cortisone or other asthma medication.  

The physician should offer a rationale for any conclusion.  If the requested physician is not available, a qualified substitute may be used.  The Veteran may be re-examined as necessary. 

2.  Following the above, the AMC should review all relevant evidence and re-adjudicate the service connection claims.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative, if any, should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

